GIBBONS, Superior Judge.
The facts that give rise to this attempted appeal appear fully in case No. 2002, ante, p. 481, 211 Pac. 564, entitled Senate Silver Mining Co., a Corporation, v. Hackberry Consolidated Mining Co., a Corporation, Hackberry Consolidated Silver Mines Co., a Corporation, et al. It *489is the opinion of the court that the order of the trial court refusing to recognize attorneys Spicer, McDowell and Armour, and in their places recognizing attorneys Herndon and Dunnigan as representing defendant Hackberry Consolidated Silver Mines Company, is not before us for review. The attorneys attempting to take this appeal were not parties to the suit below, and cannot be heard in this court to question the order.
McALISTER, Acting C. J., and FLANIGAN, J., concur.